DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,800,785 and claims 1-14 of U.S. Patent No. 10,531,000. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are broader then and fully encompassed by those of the patent.  
Note: The pending application comprises method claims in addition to apparatus claim while the patents only have apparatus claims.  However, one of ordinary skill in the art would recognize that the method claims are the inherent operation corresponding to the apparatus and thus are still fully encompassed by the apparatus claims of the patents.  Additionally, while the claims may appear different as to which mode as swiped to which other modes, the first, second and third modes are merely labels and one of ordinary skill in the art would recognize they are the same as the .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Should Applicant file a terminal disclaimer for the double patenting issues as outlined above the independent claims comprise the following allowable subject matter:
The closest available prior art (US 2012/0113216 A1 to See et al) discloses a method of operating an image pickup device (paragraph 33 and 43) comprising: at least one camera (121), a display (151) and a touch panel that overlaps the display, and is capable of determining a flick operation in at least first and second directions, the first direction being substantially opposite to the second direction (paragraph 52 and 207) wherein the image pickup device has at least a first imaging mode, a second imaging mode, and a third imaging mode and where the modes display a video image being obtained by the at least one camera (Fig. 15A-C and paragraph 207-210).  Seen also discloses a flick operation to change between the modes which could be interpreted as any one of the individual four switching operations of the claim (paragraph 207-210).
However, Seen does not teach or fairly suggest a method and corresponding device as discussed above where the method causes the apparatus or operate as follows:  switching to the second mode by a first sliding touch operation in a first direction on the touch panel, in the first mode; switching to the third mode by a second sliding touch operation in the first direction on the touch panel, in the second mode; switching to the second mode by a third sliding touch operation in a second direction on the touch panel, in the third mode, the second direction being substantially opposite to the first direction on the touch panel; and switching to the first mode by a fourth sliding touch operation in the second direction on the touch panel, in the second mode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516.  The examiner can normally be reached on M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

July 1, 2021